Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	DETAILED ACTION


Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-9 and 18-20 drawn to a system for navigating a vessel, classified in in CPC symbol G06F3/04815 AND G06F3/04817.
Claims 10-17 drawn to a system for navigating a vessel, classified CPC symbol G06F3/0488. 


Inventions I and II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
In the instant case, the combination as disclosed in claim 1 and 18 does not require the particulars of the subcombination as claimed 10.  Clams 1 and 18 require because waypoints are represented by icons and user input modifies the planned route by providing new heading and waypoints.  Current future waypoint includes position/heading pair and represented by icon.  However claims 1 and 18 doesn’t require ghost image representation of the vessel location and planned navigation course includes current and future position and orientation and current and future vessel location symbol reflecting a shape and scale corresponding to the vassel(required by claims 10)
The subcombination has separate utility such as, for claim 1 and 18, icon representing current and future waypoint, and for claim 10, displaying the orientation of the vessel.  Shape and scale corresponding to the vessel displayed at a current and future location.
 § 808.02), restriction for examination purposes as indicated is proper.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a fight to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of fight to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


/RAYEEZ R CHOWDHURY/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        Wednesday, January 5, 2022